Citation Nr: 1641598	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of left eyelid surgery.

2.  Entitlement to an initial compensable disability rating for service-connected scar, left shoulder.

3.  Whether the appellant filed a timely substantive appeal with an August 2013 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1968 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran previously requested the opportunity to present evidence at a Board hearing by live videoconference; however, in a January 2015 correspondence, he requested that his scheduled hearing be cancelled.  The Veteran's request for a hearing is therefore withdrawn.

The Board previously remanded the issues of entitlement to service connection for residuals of left eyelid surgery and entitlement to an initial compensable disability rating for service-connected left shoulder scar for further development in March 2015.  The appeals have since been returned to the Board for appellate review.

The issue of entitlement to service connection for bilateral eye disability has been raised by the record by the Veteran's statement submitted with his September 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for residuals of left eyelid surgery and whether the appellant filed a timely substantive appeal with an August 2013 rating decision that denied entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran's left shoulder scar is superficial and linear and is neither unstable nor productive of pain on examination.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the service-connected left shoulder scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the claim adjudicated herein, the Veteran is challenging the initial disability rating assigned following a grant of service connection for a left shoulder scar.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran and VA treatment records have been obtained and associated with the file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to this claim for a compensable initial disability rating for service-connected left shoulder scar.  Additionally, the Veteran was previously scheduled to appear and present testimony before the Board, but he declined this opportunity in a January 2015 correspondence.

VA further provided the Veteran with examination for his left shoulder scar in August 2010 and December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations provided to be adequate, as the examiners personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's service-connected left shoulder scar under the applicable rating criteria, including the disability's impact on his occupational functioning.  The December 2015 examination report is found to substantially comply with the Board's March 2015 remand directive to provide the Veteran with an examination to assess the current severity of his left shoulder scar, and remand to cure any minor deviations is unnecessary.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

There is no evidence to indicate that there has been a material change in the severity of the Veteran's left shoulder scar since he was last examined in December 2015.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
 
II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III.  Left Shoulder Scar

The Veteran was awarded service-connection for a left shoulder scar in the September 2010 rating decision here on appeal, which also assigned a noncompensable disability rating.  The Veteran's left shoulder scar is a residual of an in-service keloid removal surgery.  He disagrees with the noncompensable evaluation assigned for this service-connected disability.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, effective for claims filed on and after October 23, 2008. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  Since service connection was granted for the Veteran's left scar effective in March 2010 (the date of the Veteran's claim for service connection), only the revised rating criteria for scars are applicable in the present case.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7801.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.). Id. A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.). Id.  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  Id. A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  A deep scar is one associated with underlying tissue damage.  Id., Note (1).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802. A superficial scar is one not associated with underlying soft tissue damage. Id., Note (1).  If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id., Note (2).

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  38 C.F.R. § 4.118.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Diagnostic Code 7804 Note (1).  If 1 or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Diagnostic Code 7804, Note (2).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

IV.  Background and Analysis

The Veteran submitted his claim seeking service connection for "left shoulder surgery," in March 2010, and clarified in an April 2010 telephone call that he was claiming service connection for residuals of left shoulder surgery, including pain and stiffness in the shoulder.  

The Veteran's service treatment records (STR) document that he underwent surgery in January 1969 for excision of a keloid of the left shoulder with local anesthesia.  A February 1969 STR noted that, one month post-op, the surgical site was healing well.  There is no indication in the STRs that there was a recurrence of the keloid or complications from the surgery.

The Veteran first indicated that he wished to file a claim for service connection for residuals of the left shoulder surgery in March 2010.  In an April 2016 statement, he wrote that he still has "issues" with his scar from the left shoulder surgery, but the Veteran has not otherwise described the specific symptoms which constitute such "issues."  

The Veteran was provided with a VA examination in July 2010.  The examiner indicated that the Veteran no longer has a left shoulder keloid, but does have a scar.  The examiner noted that there were presently no symptoms relating to the scar, such as pain or skin breakdowns, and no limitation of activities or movement as a result of the scar or the prior surgery.  He further wrote that it does not affect the Veteran's employment functioning, as the scar is not visible, in the sense that it is below the area normally visible when a shirt or undershirt is worn.  Physical examination revealed a well-healed smooth scar of the left posterior shoulder about the mid-scapular area.  The scar was noted to be 7 cm by 2 cm, and was not painful on examination.  There was no skin breakdown, no underlying soft tissue damage, and the scar was found to be superficial and not deep.  The examiner wrote that there was no inflammation, edema, keloid formation, adherence to underlying tissue, or induration or inflexibility of the skin, and no limitation of motion or other limitation of function caused by the scar.  Finally, the surface contour of the scar was noted to be flat with the surrounding skin, and without abnormal texture or hypo or hyperpigmentation of the area.

VA treatment records have also been associated with the file.  The Veteran was seen in October 2013 and January 2014 complaining of pain in his left shoulder.  In April 2014, the Veteran reported to the Alexandria VA Medical Center (VAMC) with complaints of pain in his back and bilateral shoulders.  The Veteran described the pain as sharp, with an onset at the beginning of March, when he was "in a car accident."  An April 2014 primary care nursing note from less than a week later documented the Veteran's report of back and shoulder pain, described as aching and chronic for years.  A July 2014 note indicates that the Veteran was then on pain medications and was reporting sharp, intermittent pain in his lower back and left shoulder, with the pain increasing when riding his lawn mower. 

The Veteran was provided with an additional VA examination of his left shoulder in December 2015.  The examination report states that the Veteran had a healed operative scar on the posterior left shoulder that is stable and nonpainful or tender.  The scar was recorded as 14 cm by 4 cm, linear, horizontal, stable, non tender with some pigmentation, and about six centimeters from the top of the left shoulder.  The examiner specified that though the scar is non tender and stable, the shoulder and shoulder joint above and anterior to the scar is moderately painful and tender.  The Veteran reported that he was in a motor vehicle accident (MVA) in which he sustained injury to the left shoulder when he was struck in the shoulder by a part of the vehicle.  The surgery to remove the keloid and the MVA reportedly occurred about one year apart, with the shoulder injured by blunt force trauma during the MVA with no laceration of the skin.  The examiner noted that these were essentially two separate and distinct events, one an injury to the shoulder joint from blunt force trauma in an MVA and the other, an operation to remove a growth approximately one year earlier.  The examiner opined that the Veteran's shoulder pain is not related to the scar, but to the separate blunt force injury during the MVA.  The examiner concluded that the Veteran's left shoulder scar does not impact his ability to work.

Based on the above, the Board finds that the Veteran is not entitled to an initial compensable disability rating for his service-connected left shoulder scar.  A separate rating for any disabling effects under Diagnostic Code 7805 is not warranted, as both VA examiners concluded that the left shoulder scar did not result in any functional limitations, and the Veteran has not described any symptoms specifically relating to the service-connected scar.  

The Board has also considered whether a compensable rating is warranted under Diagnostic Codes 7800, 7801, 7802, and 7804, but has found them inapplicable.   Diagnostic Code 7800 only pertains to scars of the head, face, and neck.  Moreover, an initial compensable rating is not warranted under Diagnostic Codes 7801, 7802, or 7804, as the Veteran's scar was not found to be deep, nonlinear, unstable, or painful.  While the Board acknowledges that there is a discrepancy between the size of the scar documented in the two VA examination reports, as the Veteran's scar is noted to be linear and superficial, the diagnostic codes providing for higher evaluations for greater area affected (DCs 7801 and 7802) are inapplicable, as they only pertain to nonlinear and/or deep scars.  The Veteran has not asserted tenderness of the scar tissue, but rather described left shoulder pain.  Such was considered by the December 2015 VA examiner, who explained that tenderness of the shoulder and joint was more likely related to blunt force trauma from a separate MVA as opposed to the in-service keloid removal.  The Board further notes that the Veteran was awarded service connection for a left shoulder disorder in March 2016, and assigned a 10 percent disability rating under Diagnostic Code 5201-5019, for bursitis resulting in limitation of motion for the arm.  Such rating is not currently under appeal, but it is recognized that the period in which the Veteran may file a timely Notice of Disagreement has not yet expired.  

The Board therefore concludes that the symptomatology noted in the medical and lay evidence is of a level contemplated by a noncompensable evaluation, and the level of disability does not more nearly approximate the criteria for a higher evaluation at any time during the relevant appeal period.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016); see also Fenderson, supra.

The Board has also considered whether the Veteran's left shoulder scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's noncompensable rating for his left shoulder scar contemplates his linear, healed, stable, and nonpainful scar, located not on the head, face, or neck.  There was no evidence that the superficial left shoulder scar was unstable, nonlinear, painful/tender, or caused any functional impairment of the shoulder.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As noted above, the Board also recognizes that the Veteran has been awarded service connection for left shoulder bursitis during the pendency of this appeal.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected left shoulder scar, either alone or in combination with other service-connected disability, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial compensable rating for service-connected left shoulder scar. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial compensable disability rating for service-connected left shoulder scar is denied.


REMAND

Claim for Service Connection for Residuals of Left Eye Surgery

The Board remanded the issue of entitlement to service connection for residuals of left eye surgery in March 2015 for provision of an additional VA examination and etiological opinion which considered the Veteran's lay statements that he had experienced left eye symptoms on a continuous basis since his 1969 eyelid surgery.  The Veteran was provided with a VA examination and medical opinion in December 2015 where he was found to have a conjunctival condition of bilateral pinguecula.  The ophthalmologist provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's in-service treatment for a chalazion of the left upper eyelid involved treatment with antibiotics and incision and draining from the conjunctival side of the eyelid, which do not leave visible external scars.  The examiner did not make mention of the Veteran's reported history of experiencing left eye symptoms since service or opine as to whether any eye or eyelid disorder other than scarring represented a residual of the left eye surgery or in-service condition necessitating such surgery.

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As no mention was made of the Veteran's reported continuity of symptoms, it remains unclear to the Board whether such evidence was considered by the examiner, and remand is found necessary to obtain a supplemental medical opinion which remedies this deficiency.  Additionally, the Board notes that at the August 2010 VA examination, the Veteran was assessed with dry eyes, pterygia of both eyes, left greater than right, and mild cataracts of both eyes.  Neither examiner has addressed the likelihood that the greater level of pterygia of the left eye is related to the Veteran's in-service eye disorder, variously described as a hordeolum or chalazion, and/or in-service incision and drainage from the conjunctival side of the left eyelid.  Such should also be addressed on remand.

Claim Regarding Timeliness of Substantive Appeal

With regard to the issue of whether the appellant filed a timely substantive appeal with an August 2013 rating decision that denied entitlement to service connection for PTSD, the RO sent the Veteran a letter in January 2015 notifying him of the decision that his VA Form 9, received in December 2014, could not be accepted because the time limit to continue the appeal had passed.  In March 2015, the Veteran submitted a Notice of Disagreement in response to the January 2015 decision letter.  As the AOJ has not responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing the issue, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any necessary development, readjudicate the Veteran's claim concerning the timeliness of the Veteran's substantive appeal with an August 2013 rating decision that denied entitlement to service connection for PTSD, and issue a Statement of the Case addressing the issue.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

2.  Refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") to provide a supplemental VA medical opinion as to the etiology of the Veteran's claimed residuals of left eyelid surgery.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the relevant medical evidence in the claims file, the medical history (including that provided by the Veteran), and the prior VA examination reports, the reviewer is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability of the left eye or eyelid, is causally related to the Veteran's in-service hordeolum/chalazion of the left upper eyelid, and/or its subsequent in-service surgical removal. 

The reviewer's attention is directed to the August 2010 VA eye examination report which included an impression of dry eyes and pterygia of both eyes, left eye greater than right.  The reviewer is asked to address the likelihood that the greater degree of pterygia of the left eye is related to the Veteran's in-service eyelid disorder and/or surgery (i.e. the underlying condition was caused or aggravated by the in-service chalazion/hordeolum and/or surgical excision).

In responding to these inquiries, the reviewer must consider and comment upon the Veteran's lay statements regarding post-service continuity of symptoms.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, rather than temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The reviewing physician must include the rationale for any opinion expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

4.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim for entitlement to service connection for residuals of left eyelid surgery.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


